Title: To James Madison from David Montague Erskine, 13 May 1807
From: Erskine, David Montague
To: Madison, James



Dear Sir
Philadelphia May 13 1807.

Permit me to have the Honor of introducing to you Mr W. Penn, the Bearer, who is a Descendant of the Founder, & Son to Mr. Penn His Majesty’s Governr. in former times of the State of Pennsylvania.
I have had no late letters from England; but do not doubt the truth of the last news from thence.  With great Respect & Regard, I remain Dr Sir Your’s Faithfully

D. M. Erskine


Mrs. E. joins me in best regards to Mrs. Madison.

